Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 28, 2017

The Court of Appeals hereby passes the following order:

A17A1167. DUMITRU COVALIU v. THE STATE.

      Dumitru Covaliu filed this direct appeal from the trial court’s order denying his
motion to dismiss the indictment on constitutional speedy trial grounds. But in
Sosniak v. State, 292 Ga. 35, 36-40 (2) (734 SE2d 362) (2012), the Supreme Court
of Georgia ruled that such an order is not directly appealable and that a defendant
must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b) to obtain
immediate appellate review. See also Stevens v. State, 292 Ga. 218 (734 SE2d 743)
(2012). Because Covaliu failed to follow the required appellate procedures, his
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.